      Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS

In re:                                                     §
                                                           §
SUBPOENA ON ACADEMY, LTD.,                                 §
a Non-Party in a Pending Civil Action                      §
Before the United States District Court                    §
for the Eastern District of Pennsylvania,                  §     MISC. NO. _____________________
Styled Lontex Corporation v. Nike, Inc.,                   §
Case No. 2:18-cv-05623-MMB                                 §
                                                           §


                 ACADEMY, LTD.’S MOTION TO QUASH
    LONTEX CORPORATION’S SUBPOENA TO TESTIFY AT ORAL DEPOSITION


         Lontex Corporation (“Lontex”) is the plaintiff in a trademark infringement lawsuit against

Nike, Inc. (“Nike”), styled Lontex Corporation v. Nike, Inc., Case No. 2:18-cv-05623-MMB and

pending in the Eastern District of Pennsylvania (the “Underlying Lawsuit”). Lontex alleges that

Nike sells products that infringe upon Lontex’s registered trademarks for its “cool compression”

brand of athletic apparel.1 In addition to direct-to-consumer sales, Lontex’s Complaint lists several

of Nike’s authorized distributors, resellers, and retailers—defined in the Complaint as Nike’s

“Prohibited Intermediaries”—through which Nike allegedly sells these “cool compression”

products, including: REI, Target, Macy’s, Zappos, Dick’s Sporting Goods, East Bay, Foot Locker,

and Amazon.2 Notably missing from Lontex’s list is Academy—a sporting goods retailer that sells

products from Nike, along with hundreds of other brands.3




1
  For the Court’s convenience, a true and correct copy of Lontex’s live pleading in the Underlying Lawsuit is attached
hereto as Exhibit A. See First Amended Complaint, Exhibit A, at ¶¶ 18-35.
2
  Exhibit A, First Amended Complaint, at ¶ 26-27.
3
  See Exhibit A, First Amended Complaint, at ¶ 27 (listing eight “Prohibited Intermediaries,” none of which are
Academy).

                                                                                                                    1
      Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 2 of 10



        Approximately four months ago, Lontex issued a non-party subpoena duces tecum to

Academy (the “First Subpoena”), requesting nine categories of documents and communications

reflecting Academy’s sales data, promotional materials, and business dealings with Nike related

to any “ACCUSED PRODUCTS,” which Lontex broadly defined to include over fifty-eight

enumerated products sold by Nike, as well as any other product bearing “any variation of the term

‘cool’ within three words of ‘compression.’”

        Academy served timely responses and objections to Lontex’s First Subpoena.4 In addition

to lodging objections for over breadth, duplicity, undue burden, and relevance, Academy indicated

that several of the requests sought documents that either did not exist or were equally available

through Nike, the defendant in the Underlying Lawsuit.5 Subject to its objections and a

confidentiality order, Academy tendered responsive documents to Lontex, including advertising

materials and a spreadsheet detailing Academy’s sales of responsive Nike products specified in

the First Subpoena.

        Lontex then issued another non-party subpoena to Academy (the “Second Subpoena”), this

time commanding Academy to produce a corporate representative for deposition on six topics, all

of which mirror the document requests from the First Subpoena—even the requests for which

Academy previously stated it had no responsive documents.6                    After receiving the Second

Subpoena, Academy volunteered to execute a business records affidavit to authenticate the

documents it produced, but Lontex declined that offer. Academy seeks this Court’s intervention

to quash Lontex’s Second Subpoena, because it unduly burdens Academy, a non-party to Lontex’s

pending trademark infringement lawsuit against Nike.


4
  A true and correct copy of Academy’s Objections and Responses to Lontex’s First Subpoena is attached hereto as
Exhibit B.
5
  See Exhibit B, at pp. 4, 6.
6
  A true and correct copy of Lontex’s Second Subpoena is attached hereto as Exhibit C.

                                                                                                              2
     Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 3 of 10



                                  II.      Jurisdiction and Venue

       Academy is a Texas limited partnership with its principal office located at 1800 North

Mason Road, Katy, Texas 77449-2826. Academy was subpoenaed as a non-party in connection

with litigation pending in the Eastern District of Pennsylvania and styled Lontex Corporation v.

Nike, Inc., Case No. 2:18-cv-05623-MMB. Because that subpoena designates 1225 North Loop

West, Suite 327, Houston, Texas 77008 as the place of compliance, Academy’s Motion to Quash

is properly filed in this Court. See FED. R. CIV. P. 45(d)(3) (authorizing “the court for the district

where compliance is required” to quash subpoenas); see also 2013 Advisory Comm. Notes to FED.

R. CIV. P. 45 (“To protect local nonparties, local resolution of disputes about subpoenas is assured

by the limitations of Rule 45(c) and the requirements in Rules 45(d) and (e) that motions be made

in the court in which compliance is required under Rule 4(c).”).

                                        III.   Legal Standard

       Pursuant to Federal Rule of Civil Procedure 45(d)(3)(A), this Court must quash or modify

a subpoena that subjects a person to undue burden. See FED. R. CIV. P. 45(d)(3)(A). The party

moving to quash a subpoena bears the burden to prove that compliance with the subpoena would

be “unreasonable and oppressive.” Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th

Cir. 2004) (quoting Williams v. City of Dallas, 178 F.R.D. 103, 109 (N.D. Tex. 1998)). The Fifth

Circuit has directed district courts to consider the following Wiwa factors when determining

whether a subpoena unduly burdens a non-party:

       1.      The relevance of the information requested;

       2.      The need of the requesting party;

       3.      The breadth of the requests;

       4.      The time period covered by the requests;



                                                                                                    3
      Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 4 of 10



          5.      The particularity with which the party describes the requested documents or
                  information;

          6.      The burden imposed; and

          7.      The expense and inconvenience to the non-party.

See id.

          Further, “a more demanding variant” of the foregoing proportionality analysis applies

when determining whether a subpoena unduly burdens non-parties like Academy. See Virginia

Dept. of Corr. v. Jordan, 921 F.3d 180, 189-90 (4th Cir. 2019). Rather than simply weighing the

benefits of discovery to the requesting party against the burdens on the recipient, district courts

must afford “special weight” to a recipient’s status as a non-party, which triggers an even more

“demanding and sensitive” inquiry than the one governing discovery, generally. Id. (quoting In re

Public Offering PLE Antitrust Litig., 427 F.3d 49, 53 (1st Cir. 2005).

                                            IV.      Legal Argument

          Lontex’s Second Subpoena commands Academy’s corporate representative to testify

regarding the following six topics, each of which mirror one or more document requests from

Lontex’s First Subpoena, as detailed in the corresponding footnotes:

          1.      Reference materials, sales guides or sales materials provided to Your
                  stores or store personnel concerning any of the “ACCUSED
                  PRODUCTS,” including tech sheets, modules, technical information, and
                  all other Nike reference materials such as were available on sku.nike.net
                  or Nike’s Sports Knowledge Underground portal, as well as any training
                  materials for personnel regarding how to discuss the “ACCUSED
                  PRODUCTS” with customers.7




7
 Topic No. 1 from Lontex’s Second Subpoena corresponds with Document Request Nos. 4 and 8 from Lontex’s First
Subpoena, which sought “Each type of advertisement and promotional material (e.g., print, radio, television,
brochures, catalogs, flyers, press releases, website pages, website banners, social media, in-store displays, point-of-
sale promotional items) displaying any ‘ACCUSED TERM’ or ‘ACCUSED PRODUCTS,”’ and “All reference
materials You referenced when You ordered any of the ‘ACCUSED PRODUCTS,’ for example, Nike product
catalogs,” respectively.

                                                                                                                     4
       Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 5 of 10



         2.        Hangtag (including any tagging, sticker or marking placed on hangtags),
                   label, package, advertisement, online listing, invoice, point of purchase
                   display, order confirmation, and promotional material for the “ACCUSED
                   PRODUCT,” including from online purchases.8

         3.        Advertisement and promotional material (e.g., print, radio, television,
                   brochures, catalogs, flyers, press releases, website pages, website banners,
                   social media, in-store displays, point-of-sale promotional items)
                   displaying any “ACCUSED TERM” or “ACCUSED PRODUCTS.”9

         4.        Communications with You and Nike that discussed ceasing, altering or
                   modifying usage of the term “Cool Compression.”10

         5.        Materials that You referenced when You ordered any of the “ACCUSED
                   PRODUCTS,” for example, Nike product catalogs.11

         6.        The sales reflected in the document [produced as ACADEMY 0020].12

         By timely producing documents in response to Lontex’s First Subpoena and offering to

execute a business records affidavit to authenticate those records, Academy has satisfied its

discovery obligations as a non-party to the Underlying Litigation. Lontex’s demand that Academy

present a corporate representative for depositions is unduly burdensome. Accordingly, this Court

must quash Lontex’s Second Subpoena. See FED. R. CIV. P. 45(d)(3)(A).




8
   Topic No. 2 directly recycles Document Request No. 3, which sought “Representative samples of each hangtag
(including any tagging, sticker or marking placed on hangtags), label, package, advertisement, online listing, invoice,
point of purchase display, order confirmation, and promotional material for the ‘ACCUSED PRODUCT,’ including
from online purchases.”
9
  Similarly, Topics No. 3 tracks Document Request No. 4, which sought “Each type of advertisement and promotional
material (e.g., print, radio, television, brochures, catalogs, flyers, press releases, website pages, website banners, social
media, in-store displays, point-of-sale promotional items) displaying any ‘ACCUSED TERM’ or ‘ACCUSED
PRODUCTS.’”
10
    Topic No. 4 corresponds with Document Request Nos. 5 and 6, which requested all communications between
Academy and Nike that discussed ceasing, altering, or modifying usage of the terms “Cool Compression” or any
‘ACCUSED TERM.”
11
   Topic No. 5 is a direct reuse of Document Request No. 8, which sought “All reference materials You referenced
when You ordered any of the ‘ACCUSED PRODUCTS,’ for example, Nike product catalogs.”
12
   Finally, Topic No. 6 corresponds with Document Request Nos. 1 and 2, which requested “All sales volumes and
dollar amounts for the ‘ACCUSED PRODUCTS,’ including sales by product number, SKU, product name, year, and
state,” and “All sales volumes and dollar amounts for the ‘ACCUSED PRODUCTS’ sold through each sales channel,
including Your online store,” respectively.

                                                                                                                           5
       Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 6 of 10



A.       This Court must quash Lontex’s Second Subpoena, because it unduly burdens
         Academy, a non-party to the Underlying Litigation.

         Lontex’s Second Subpoena unduly burdens Academy, most obviously because it is facially

overbroad, but also because each of the remaining Wiwa factors disfavor its enforcement.

         Subpoenas that are facially overbroad can impose an undue burden, particularly when the

recipient is a non-party. See, e.g., Am. Fed’n of Musicians of the U.S. & Canada v. SKODAM

Films, LLC, 313 F.R.D. 39, 45 (N.D. Tex. 2015) (“Courts have found that a subpoena for

documents from a non-party is facially overbroad where the subpoena’s document requests seek

all documents concerning the parties to [the underlying] action and regardless of date; [t]he

requests are not particularized; and [t]he period covered by the requests is unlimited.”); see also

Wiwa, 392 F.3d at 818 (noting that facially overbroad subpoenas can present an undue burden).

         The topics identified in Lontex’s Second Subpoena are facially overbroad in that they are

unlimited in time and seek testimony concerning no less than fifty-eight enumerated Nike

products, in addition to any other product that contains “any other variation of the term ‘cool’

within three words of ‘compression.’”13 Notably, Lontex’s Second Subpoena recycles this broad

definition of “ACCUSED PRODUCTS” from its First Subpoena, even though Academy produced

a spreadsheet to Lontex that specifies the responsive Nike products that Academy sells.14

Furthermore, Lontex’s Second Subpoena also solicits testimony regarding documents that do not

exist—namely the hangtags and Nike reference materials requested by Lontex’s First Subpoena,

in response to which Academy already informed Lontex that “Academy does not have any

documents responsive to [those requests].”15




13
   See Exhibit C, at pp 1-2.
14
   See Exhibit C, at pp 1-2.
15
   See Exhibit B, at pp. 4, 6.

                                                                                                 6
      Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 7 of 10



         Lontex’s failures to include a time limitation and/or adapt the scope of its testimonial topics

to comport with Academy’s responses to the First Subpoena render Lontex’s Second Subpoena

facially overbroad. As federal courts often emphasize, “a non-party should not have to do the

work of tailoring a subpoena to what the requesting party needs; the requesting party should have

done that before serving it.” Jordan, 921 F.3d at 190. Accordingly, this Court must quash

Lontex’s Second Subpoena as imposing an undue burden because it is facially overbroad. See,

e.g., Wiwa, 392 F.3d at 818; In re O’Hare, 2012 WL 1377891, at *2 (S.D. Tex. 2012) (on

reconsideration, affirming quashal of subpoena duces tecum and related subpoena ad testificandum

as facially overbroad and unreasonable, both of which were unlimited in time and not

particularized).

         Notwithstanding the Second Subpoena’s patent over breadth, lack of particularity, and

unlimited time period, the remaining Wiwa factors applicable to this Court’s the proportionality

analysis also command quashal of Lontex’s Second Subpoena. Little, if any, relevant information

stands to be gained by deposing Academy’s corporate representative regarding topics that largely

mirror document requests with which Academy already complied. Indeed, the documents that

Academy produced in response to Lontex’s First Subpoena speak for themselves and are more

than sufficient to show Nike’s advertising practices and support a damages calculation, as

appropriate.16      And to the extent Lontex solicits testimony from Academy’s corporate

representative regarding Nike’s communications with Academy or information that Nike

disseminated to Academy, Lontex should request that information from Nike, directly, rather than

a non-party like Academy. See, e.g., Lackey v. Dement, 2019 WL 3238896, at *5 (W.D. Tex.



16
  More specifically, those documents reflect all of Academy’s sales of certain Nike products, in terms of both dollars
received and units sold, and include over a dozen promotional items bearing various “cool” and/or “compression”
products.

                                                                                                                    7
     Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 8 of 10



2019) (third-party subpoena was not proportional to needs of case because “it places a burden on

the third party to provide information that only tangentially relates to an issue in the case”).

       It was incumbent upon Lontex to take reasonable steps to avoid imposing any undue burden

or expense on Academy, particularly in light of Academy’s status as a non-party. See Davis S R

Aviation, LLC v. Rolls-Royce Deutschland Ltd. & Co. KG, 2011 WL 5999332, at *5 (W.D. Tex.

2011) (noting that Rule 45 requires a requesting party to undertake reasonable steps to avoid

subjecting non-parties to undue burden or expense, and quashing subpoena to non-party for failure

to do so). Lontex did not do so here, as is most plainly evident from Lontex’s failure to tailor its

Second Subpoena based on documents and information that Academy provided in response to its

First Subpoena. Lontex’s insistence to depose Academy’s corporate representative is nothing

more than an improper fishing expedition. See Bagwell v. Rival Consumer Sales Corp., 2006 WL

2883137, at *3 (quashing subpoena commanding non-party’s deposition where requesting party

failed to show that information sought was only available through non-party and was relevant to

its claims, such that it amounted to “nothing more than a fishing expedition”). Accordingly, this

Court should quash Lontex’s Second Subpoena. See FED. R. CIV. P. 45(d)(3)(A).

B.     This Court should award Academy $2,500 for attorneys’ fees incurred in connection
       with this motion.

       Academy has already expended, and will continue to expend, significant internal and

external resources in connection with both of Lontex’s Subpoenas. To compound matters, after it

responded to Lontex’s First Subpoena, Academy’s counsel—as an officer of the court—

represented to Lontex’s counsel that Academy did not have certain categories of requested

documents, such as the hangtags and reference materials sought by Request Nos. 3 and 8 of the

First Subpoena.     Despite Academy’s counsel’s representation, Lontex issued the Second

Subpoena, insisting that Academy’s corporate representative testify regarding the very same

                                                                                                   8
     Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 9 of 10



topics. Lontex’s failure to exclude these categories, in particular, from its Second Subpoena, is

not only unreasonable and unduly burdensome—it is abusive. Accordingly, this Court should

exercise its discretion to award Academy $2,500 for a portion of the attorneys’ fees that it incurred

to engage its outside counsel to draft this motion to quash Lontex’s Second Subpoena. See FED.

R. CIV. P. 45(d)(1); In re Modern Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018) (affirming

imposition of sanctions in connection with unduly burdensome non-party subpoena, which was

unlimited in breadth and indisputably overbroad).

                              III.    Conclusion and Relief Sought

       Because of the undue burden that it imposes upon Academy, a non-party to the Underlying

Litigation, this Court must quash Lontex’s Second Subpoena. See FED. R. CIV. P. 45(d)(1).

Academy further requests that this Court award Academy $2,500 for the attorneys’ fees it incurred

in connection with this motion.

                                                      Respectfully submitted,
                                                      LOCKE LORD, LLP


                                              By:     /s/ Danielle Charron
                                                      Janet E. Miltello
                                                      Texas Bar No. 14051200
                                                      Southern District No. 2681
                                                      Danielle Charron
                                                      Texas Bar No. 24109713
                                                      Southern District No. 3363244
                                                      2800 JPMorgan Chase Tower
                                                      600 Travis Street
                                                      Houston, Texas 77002-3095
                                                      (713) 226-1200 (telephone)
                                                      (713) 223-3717 (fax)

                                                      ATTORNEYS FOR ACADEMY, LTD.




                                                                                                   9
    Case 4:20-mc-00861 Document 1 Filed on 03/20/20 in TXSD Page 10 of 10



                                    Certificate of Service

       I hereby certify that a true and correct copy of the foregoing motion was served on the
following counsel of record via on March 20, 2020 as follows:

       Craig C. Crockett, Esquire                 Francis W. Ryan
       Troutman Sanders LLP                       DLA Piper LLP US
       Three Embarcadero Center, Suite 800        1251 Avenue of the Americas, 27th Floor
       San Francisco, California 94111            New York, New York 10020-1104
       craig.crockett@troutman.com                frank.ryan@dlapiper.com

       Attorneys for Lontex Corporation           Attorneys for Nike, Inc.




                                                  /s/ Danielle Charron
                                                  Danielle Charron




                                                                                            10
Case 4:20-mc-00861 Document 1-1 Filed on 03/20/20 in TXSD Page 1 of 26




   EXHIBIT A
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    1 of221
                                                                    Page    of 26



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                       )          Civil Action No.
                               Plaintiff, )
                                          )          2:18-cv-05623-MMB
         vs.                              )
                                          )
NIKE, INC.,                               )
                               Defendant. )
                                          )

FIRST AMENDED COMPLAINT FOR TRADEMARK INFRINGEMENT AND UNFAIR
                         COMPETITION

         COMES NOW the Plaintiff, Lontex Corporation (“Lontex”), by counsel, and as for its

First Amended Complaint against the Defendant NIKE, Inc. (“NIKE”), Lontex alleges as

follows:

                                 PRELIMINARY STATEMENT

         1.      For decades, Lontex has manufactured and sold athletic apparel, including to the

general public, professional sports franchises, and collegiate athletic programs. Lontex

developed a strong reputation in the medical and sports fields because its products utilize high

percentages of lycra fiber in the west and the warp directions, which compress effectively and

are comfortable for consumers. At least as early as June 18, 2007, Lontex launched its

successful COOL COMPRESSION line of clothing, including compression shirts, shorts, tights,

and socks. Lontex’s COOL COMPRESSION brand assures purchasers that the quality and

performance of the technology is consistent across the product line.

         2.      Despite Lontex’s success and well-known COOL COMPRESSION athletic

apparel and the immense goodwill Lontex has generated in its COOL COMPRESSION mark,

Lontex discovered NIKE was selling apparel under the COOL COMPRESSION trademark since

as early as October 2015 under the Nike brand. NIKE’s line of “Cool Compression” athletic



{01603482;v1 }                                   1
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    2 of321
                                                                    Page    of 26



apparel products are confusingly similar to the incontestable trademarks registered and used by

Lontex, and NIKE’s use is therefore in violation of Lontex’s rights.

         3.      Lontex now brings this action to stop NIKE’s nationwide infringements of

Lontex’s rights, for damages arising from NIKE’s unlawful conduct, and for injunctive relief to

prevent NIKE from causing future harm.

                                             PARTIES

         4.      Plaintiff Lontex is a Pennsylvania corporation with its principal place of business

in Norristown, Pennsylvania. Lontex owns and controls all rights in the COOL

COMPRESSION family of trademarks.

         5.      Defendant NIKE is an Oregon corporation with its principal place of business in

Beaverton, Oregon.

                                          JURISDICTION

         6.      This action arises under Federal law, the provisions of the Trademark laws of the

United States (the Lanham Act), as amended, 15 U.S.C. §§ 1051 et seq., and under, inter alia,

the statutes and common laws of the States of Pennsylvania, California, Florida, Texas, New

York, New Jersey, Ohio, North Carolina, Maryland, Massachusetts, Illinois, Georgia, Colorado,

Indiana, Minnesota, Washington, and the District of Columbia.

         7.      This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1338(a) (trademark) because this action arises under the trademark

laws of the United States. In addition, this Court has original subject matter jurisdiction over the

state unfair competition claims under 28 U.S.C. 1338(b) as they are joined with a substantial and

related claim under the federal trademark laws, and supplemental jurisdiction over the state-law

claims is present because they arise from the same nucleus of operative facts under 28 U.S.C.




{01603482;v1 }                                   -2-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    3 of421
                                                                    Page    of 26



§ 1367 as to be part of the same case or controversy under Article III of the United States

Constitution.

         8.      This Court has personal jurisdiction over NIKE because NIKE has extensive

minimum contacts with the State of Pennsylvania. NIKE has purposefully availed itself of the

privileges and laws of Pennsylvania, operates a number of NIKE retail stores in their state,

distributes large amounts of products to consumers and retailers in this state, has continuous and

systematic contacts with this state, has knowingly directed intentional trademark infringement at

Lontex as a Pennsylvania corporation with its headquarters, brunt of harm, and trademark home

situs being in Pennsylvania.

         9.      Venue is proper in this judicial district under 28 U.S.C § 1391 because a

substantial portion of the events or omissions giving rise to the claims occurred in this district,

and NIKE resides in this district by virtue of being subject to personal jurisdiction in this judicial

district by, among others, their repeated availment and direction of their activities toward this

district, their operating of NIKE-branded retail store in this district (in which, on information and

belief, NIKE sold the infringing products), and the actions alleged herein.

                                   GENERAL ALLEGATIONS

         10.     Lontex has been providing professional teams and collegiate teams with athletic

apparel products since 1989. By 2006, Lontex was well-regarded, including amongst the NFL

teams, collegiate sports teams (including a large percentage of the Division One schools) and

with doctors of sports medicine. Lontex’s COOL COMPRESSION line of products are very

popular, with customers throughout the nation. This includes the best athletes and professional

sports teams from across the country, including at least 25 teams from the NFL, 15 teams from

the MLB, as well as various NHL, AHL, and NBA professional sports teams.




{01603482;v1 }                                   -3-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    4 of521
                                                                    Page    of 26



         11.     To capture additional market share, broaden its appeal, and provide a unique

identifier to be associated with its special compression technology, in 2006, Lontex applied for

and obtained two federal trademark registrations for COOL COMPRESSION for a variety of

clothing in Class 25, including one word mark (U.S. Reg. No. 3,416,053) and one design mark

(U.S. Reg. No. 3,416,236):


                                        •

                                    A          COOL
                                  compression
         12.     The listed goods in Class 25 for both COOL COMPRESSION marks are:

“Men’s, women’s and children’s clothing, namely, socks, underwear including boxer shorts,

briefs, bikini underpants, and long johns, tshirts, polo shirts, swimwear, compression shirts,

compression shorts, compression tights, sweatpants, sweatshirts, body armor carrier compression

shirts for military and law enforcement personnel, sports bras, halter tops, singlets, caps, hats,

headbands, bandanas, balaclavas, sneakers and shoes.”

         13.     In 2008, to protect its valuable trademark rights, Lontex also applied for and

obtained U.S. Trademark Registration No. 3,611,406 for the COOL COMPRESSION word mark

in Class 010 for: “Compression supports, namely, compression sleeves for use as ankle

supporters, arm supporters, elbow supporters, wrist supporters, knee supporters, compression

tights and compression leggings, all for medical use and abdominal compression shorts, back

support shorts, thigh groin hip support shorts, compression socks, compression body suits,

compression vests, compression briefs and compression shirts, all for medical use.”




{01603482;v1 }                                    -4-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    5 of621
                                                                    Page    of 26



          14.    True and correct copies of the registrations for U.S. Trademark Registration Nos.

3,416,053, 3,416,236, and 3,611,406 (collectively, the “COOL COMPRESSION Mark”) are

attached hereto as Exhibit A. Collectively the goods identified in these registrations are referred

to as the “COOL COMPRESSION Goods”).

          15.    Lontex has continuously and consistently used the COOL COMPRESSION Mark

since starting its use, developing substantial goodwill as the source of COOL COMPRESSION

Goods across the entire United States.

          16.    The federal registrations for the COOL COMPRESSION Mark are all

incontestable.

          17.    The COOL COMPRESSION Mark is inherently distinctive and generates

consistent commercial success, establishing strong secondary meaning throughout the United

States:

                 a. Lontex has sold millions of dollars in COOL COMPRESSION apparel and

                    compression support, representing over 40,000 COOL COMPRESSION

                    Goods.

                 b. These COOL COMPRESSION sales span every state in the United States, and

                    are strengthened by consistent consumer recognition , a network of doctors

                    (including family doctors, sports doctors and team doctors), and sports teams

                    (including athletic trainers, both head and all assistant athletic trainers).

                 c. The COOL COMPRESSION Goods have been promoted and offered through

                    a variety of distribution channels, including retail sales such as direct-to-

                    consumer sites coolcompression.com and sweatitout.com, doctor and medical




{01603482;v1 }                                    -5-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    6 of721
                                                                    Page    of 26



                      referrals, sports organization, (both professional, collegiate, school, and other

                      sports organizations), and speaking engagements by Lontex staff.

                   d. Media and news exposure.

                   e. Referrals and word of mouth.

            NIKE’s Wrongful Conduct Involving the COOL COMPRESSION Mark

         18.       NIKE has developed its Nike brand for shoes and athletic apparel. The brands are

sold internationally through authorized distributors, resellers, and retailers, including in this

judicial district.

         19.       On or after January 2016, Lontex discovered that Nike was selling apparel under

the COOL COMPRESSION trademark. The sales began at least as early as October 2015, the

date on which NIKE’s catalogues indicate the items were available for delivery.

         20.       In one iteration, Nike has used COOL COMPRESSION as its product mark, a

distinct mark placed in close proximity to its separate house mark “NIKE PRO.” In a sample

division / catalogue of NIKE, there were 6 item numbers for Cool Compression products:

                 728044 NIKE PRO COOL COMPRESSION SLEEVELESS TOP

                 728048 NIKE PRO COOL COMPRESSION SHORT-SLEEVE TOP

                 719903 NIKE PRO COOL COMPRESSION 1/2 SLEEVE TOP

                 828642 NIKE PRO COOL COMPRESSION 3/4 TIGHT

                 728047 NIKE PRO COOL COMPRESSION LONG-SLEEVE TOP

                 728049 NIKE PRO COOL 6" COMPRESSION SHORT

         21.       Far from using a house mark to distill confusion, the use of the house mark only

heightens the confusion. It leads consumers to falsely believe that Nike has obtained permission

to use Plaintiff’s COOL COMPRESSION branded technology, tapping into the goodwill




{01603482;v1 }                                     -6-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    7 of821
                                                                    Page    of 26



associated with it. Whereas Nike’s compression products lack the reputation among thought

leaders and the relevant consumer base for effective use (one study sponsored by Nike even

showing that they do not materially improve performance,

https://www.cnn.com/2017/06/01/health/compression-tights-running-fitness-study/index.html),

thought leaders over the years have recognized the technology used for Plaintiff’s COOL

COMPRESSION brand is indeed effective.

         22.     By including the house mark with the product mark, Nike has falsely associated

itself with Plaintiff’s brand and conveyed to consumers and the relevant public that it has

acquired the rights to bring Plaintiff’s COOL COMPRESSION products in-house and is now

itself selling compression products with Plaintiff’s COOL COMPRESSION technology. This is

consistent with Nike’s branding for other product marks. For example, Nike has registered

HYPERCOOL with the USPTO as a separate product mark for it apparel products (U.S. Reg.

No. 3,844,393), but regularly places its house mark in front of it (“NIKE PRO HYPERCOOL”)

in the same fashion as Nike is now placing its house mark in front of “COOL COMPRESSION.”

         23.     In addition, the infringing products have also been advertised, promoted and sold

using the product mark COOL COMPRESSION without NIKE PRO or any other Nike house

mark next to or near it.

         24.     The infringing “Cool Compression” products were sold from the last quarter of

2015 until the present. The Cool Compression items were placed in NIKE catalogues, including

its baseball, basketball, football, and training catalogues, beginning at least by the fourth quarter

of 2015.

         25.     NIKE pervasively and intentionally launched infringing “Cool Compression”

products across a broad array of its sale structure, including in the following divisions: NIKE




{01603482;v1 }                                   -7-
        Case
     Case     2:18-cv-05623-MMB
          4:20-mc-00861          Document
                          Document 1-1 Filed20on Filed 03/12/19
                                                 03/20/20        Page
                                                           in TXSD    8 of921
                                                                    Page    of 26



Basketball, Football (Soccer), Men’s Training, Women’s Training, Sportswear (including

American Football, Yoga, Rugby, Spinning, Boxing, Dance), and others (including Lifestyle).

         26.     In addition to direct-to-consumer sales, NIKE sold and distributed this infringing

athletic apparel to its authorized distributors, resellers, and retailers (“Prohibited Intermediaries”)

and monitored promotional advertising with respect to its improper use of COOL

COMPRESSION. NIKE at no time directed its Prohibited Intermediaries to cease use of the

name COOL COMPRESSION in its products. NIKE knew that the failure to do so, after telling

their Prohibited Intermediaries that they trademark for their products was “COOL

COMPRESSION”, would result on the infringing products continuing to be offered for sale and

sold under the infringing “COOL COMPRESSION” mark. Accordingly, the Prohibited

Intermediaries continue through the present to sell the infringing products under the COOL

COMPRESSION trademark. In taking the actions alleged herein and/or ratifying the actions

alleged herein, NIKE acted within the scope of this authority for its own financial and individual

advantage.

         27.     NIKE’s Prohibited Intermediaries include, but are not limited to, the following:

REI, Target, Macy’s, Zappos, Dick’s Sporting Goods, East Bay, Foot Locker, and Amazon.

         28.     At all relevant times, NIKE knew that the COOL COMPRESSION Mark

belonged to Lontex, and was aware of the COOL COMPRESSION Mark Registrations

specifically protecting the mark with respect to the sale of athletic apparel.

         29.     Yet NIKE has used the COOL COMPRESSION Mark without authorization or

approval in connection with the sale of its infringing “Cool Compression” line of products, and

the accused goods are in the same class and overlap with the types of apparel identified in

Lontex’s registrations.




{01603482;v1 }                                    -8-
    CaseCase 2:18-cv-05623-MMB
         4:20-mc-00861   DocumentDocument
                                  1-1 Filed20  Filed 03/12/19
                                            on 03/20/20       Page
                                                        in TXSD    9 of10
                                                                Page    21of 26




         30.     By its illegitimate and unauthorized use of COOL COMPRESSION, NIKE acted

despite knowing of the likelihood of confusion with Lontex’s valid, incontestable trademark

registrations. At the least, NIKE was reckless and careless in its evaluation of the likelihood of

confusion resulting from its infringing use of “Cool Compression” line of products and did not

attempt to contact Lontex whatsoever for authorization before using the COOL COMPRESSION

Mark.

         31.     NIKE’s use of its house mark “Nike” and “Nike “Pro” in connection with its

unauthorized use of COOL COMPRESSION aggravates consumer confusion in the market for

athletic apparel, including because it indicated that NIKE is affiliated with Lontex and has

obtained access to Lontex’s highly-regarded trademark COOL COMPRESSION technology.

         32.     Further, NIKE instructed and controlled its Nike brand through Prohibited

Intermediaries who used the COOL COMPRESSION Mark in connection with the sale of its

infringing “Cool Compression” line of products regarding the marketing parameters of the

product line, and monitored these Prohibited Intermediaries’ compliance with NIKE’s

instructions and directions.

         33.     Lontex has received reports by its professional sports team clients that the Nike’s

compression products are substantially inferior in performance than Lontex’s products.

         34.     Neither NIKE nor any of its Prohibited Intermediaries have acquired the rights to

use the COOL COMPRESSION Mark from Lontex.

         35.     As a result of the infringing use of the COOL COMPRESSION trademark, NIKE

has made well over $40 million in estimated profits on its infringing “COOL COMPRESSION”

line of products, and its Prohibited Intermediaries have made additional profits on the products.




{01603482;v1 }                                    -9-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    10 of
                                                                   Page  1121
                                                                            of 26



                                   FIRST COUNT
                             TRADEMARK INFRINGEMENT
                 UNDER THE LANHAM ACT IN VIOLATION OF 15 U.S.C. § 1114

          36.      Lontex repeats and re-alleges all allegations in this Complaint as if fully set forth

herein.

          37.      Lontex is the owner of the COOL COMPRESSION Mark, which is a federally

registered, incontestable, valid, inherently distinctive, and protectable trademark. Lontex has

priority of use of the distinctive COOL COMPRESSION Mark as to NIKE.

          38.      NIKE has used, authorized and/or directed the use of the COOL COMPRESSION

Mark or a confusingly similar variation of the mark in connection with the sale, offering for sale,

distribution or advertising of goods and/or services. The marks are identical and used in the sale

and advertisement of similar athletic apparel, are targeted at the same audience (purchasers of

athletic apparel/equipment), and NIKE’s adoption of “Cool Compression” for its line of products

was willful and with reckless disregard as to the likelihood of confusion.

          39.      NIKE directed the use of the COOL COMPRESSION Mark or a confusingly

similar variation of the mark despite knowing that Lontex owns the rights to the COOL

COMPRESSION Mark.

          40.      NIKE’s use of the COOL COMPRESSION Mark has caused confusion in the

marketplace, is likely to cause both confusion and mistake, and is likely to deceive consumers or

result in the belief that NIKE is legitimately connected with, sponsored by, affiliated with, or

licensed or approved by, Lontex; the marks used by NIKE are identical or substantially similar in

sound, appearance and meaning to Lontex’s trademark. Further, the marks use both the words

comprising the composite mark COOL COMPRESSION, for similar goods and services, use

similar marketing channels (including third-party retailers), promote to overlapping distribution

channels and consumers, and use the mark with the intent to confuse consumers.



{01603482;v1 }                                      -10-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    11 of
                                                                   Page  1221
                                                                            of 26



         41.     Such use was done willfully and with knowledge that such use would and was

likely to cause confusion and deceive the relevant audience. Nike intentionally used the

Lontex’s COOL COMPRESSION trademark, knowing it was a counterfeit.

         42.     As a direct and proximate result of NIKE’s trademark infringement, Lontex has

been damaged within the meaning of 15 U.S.C. § 1114 et seq. Lontex has been damaged by both

forward and reverse confusion.

         43.     The uses alleged above are spurious uses of the COOL COMPRESSION mark as

its product mark in connection with the sale, offering for sale, or distribution of clothing, which

mark is identical with, or substantially indistinguishable from Plaintiff’s incontestable

trademarks, such uses being unauthorized reproductions, copies or colorable imitations of

Plaintiff’s COOL COMPRESSION mark.

         44.     NIKE’s use constitutes a counterfeit, which was willfully used, and thus Lontex is

entitled to statutory damages of up to $2 million per counterfeit mark per type of goods or

services sold, offered for sale, or distributed, under 15 U.S.C. § 1117. Each item listed on the

register may be treated as a separate good for purposes of their calculation.

         45.     Lontex has suffered damages in an amount to be established after proof at trial or

in the statutory amount.

         46.     Lontex is further entitled to disgorge NIKE’s profits for its willful sales and

unjust enrichment. NIKE causes all infringing sales of the Prohibited Intermediaries, and is also

liable to disgorge all profits of their Prohibited Intermediaries.

         47.     This case qualifies as an “exceptional case” within the meaning of 15 U.S.C. §

1117(a) in that NIKE’s acts were malicious, fraudulent, deliberate and willful, and taken in bad

faith, entitling Lontex to its attorney’s fees and an enhancement of damages, including a trebling




{01603482;v1 }                                    -11-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    12 of
                                                                   Page  1321
                                                                            of 26



of its damages and/or disgorged profits. NIKE adopted and continued use of the infringing mark

despite knowing Lontex had incontestable, federal trademark registrations covering the same

class and types of goods that NIKE used. Even after a demand letter identifying the

infringement of the registered COOL COMPRESSION mark was sent, and NIKE indicated it

would cease use, at least Nike’s catalogues and sales through Prohibited Intermediaries

continued to make the same infringing use of the COOL COMPRESSION mark as before the

notice.

          48.    As a direct result of NIKE’s willful and unlawful actions, Lontex has suffered and

continues to suffer irreparable harm and damages, including damage to and diminution in value

of the COOL COMPRESSION Mark, necessary corrective advertising, lost sales, tarnishment,

and loss of brand control. Lontex’s remedy at law is not adequate to compensate for injuries

inflicted by NIKE. Thus, Lontex is entitled to temporary, preliminary and permanent injunctive

relief.

                              SECOND COUNT
                         TRADEMARK INFRINGEMENT
             UNDER THE LANHAM ACT IN VIOLATION OF 15 U.S.C. § 1125(a)

          49.    Lontex repeats and re-alleges all allegations in this Complaint as if fully set forth

herein.

          50.    Lontex is the owner and licensor of the COOL COMPRESSION Mark.

          51.    NIKE’s use of the COOL COMPRESSION Mark has caused confusion in the

marketplace, is likely to cause both confusion and mistake, and is likely to deceive consumers or

result in the belief that NIKE is legitimately connected with, sponsored by, or licensed or

approved by, Lontex; the marks used by NIKE are identical or substantially similar in sound,

appearance and meaning to Lontex’s trademark. Further, the marks use both the words

comprising the composite mark COOL COMPRESSION, for similar goods and services, use



{01603482;v1 }                                     -12-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    13 of
                                                                   Page  1421
                                                                            of 26



similar marketing channels (including third-party retailers), promote to overlapping consumers,

and use the mark with the intent to confuse consumers.

          52.    Such use was done willfully and with knowledge that such use would and was

likely to cause confusion and deceive the relevant audience.

          53.    As a direct and proximate result of NIKE’s trademark infringement and false

designation of origin, Lontex has been damaged within the meaning of 15 U.S.C. § 1125(a).

          54.    Lontex has suffered damages in an amount to be established after proof at trial.

          55.    Lontex is further entitled to disgorge NIKE’s profits for its willful sales and

unjust enrichment, as well as disgorging from NIKE the profits of its Prohibited Intermediaries.

          56.    This case qualifies as an “exceptional case” within the meaning of 15 U.S.C. §

1117(a) in that NIKE’s acts were malicious, fraudulent, deliberate and willful, and taken in bad

faith, entitling Lontex to its attorney’s fees and an enhancement of damages, including a trebling

of its damages and/or disgorged profits.

          57.    As a direct result of NIKE’s willful and unlawful actions, Lontex has suffered and

continues to suffer irreparable harm, including damage to and diminution in value of the COOL

COMPRESSION Mark. Lontex’s remedy at law is not adequate to compensate for injuries

inflicted by NIKE. Thus, Lontex is entitled to temporary, preliminary and permanent injunctive

relief.

                               THIRD COUNT
                  CONTRIBUTORY TRADEMARK INFRINGEMENT
          UNDER THE LANHAM ACT IN VIOLATION OF 15 U.S.C. §§ 1114, 1125(a)

          58.    Lontex repeats and re-alleges all allegations in this Complaint as if fully set forth

herein.




{01603482;v1 }                                    -13-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    14 of
                                                                   Page  1521
                                                                            of 26



         59.      Lontex is the owner and licensor of the COOL COMPRESSION Mark, which is

federally registered, incontestable, valid, and identifies Lontex as the source of COOL

COMPRESSION Goods.

         60.      NIKE had knowledge of its Prohibited Intermediaries’ Lanham Act violations,

including trademark infringement, false designation of origin, unfair competition, and

counterfeiting.

         61.      NIKE intentionally induced others, including its Prohibited Intermediaries, to

infringe and use the COOL COMPRESSION Mark.

         62.      NIKE is able to exercise direct control and practical control over its Prohibited

Intermediaries’ Lanham Act violations above.

         63.      NIKE monitors its Prohibited Intermediaries’ actions that lead to sales of NIKE’s

competing athletic apparel products, including the Prohibited Intermediaries’ Lanham Act

violations alleged above.

         64.      NIKE could take simple measures to prevent their Prohibited Intermediaries’

Lanham Act violations alleged above, but chose not to do so.

         65.      NIKE did not prevent their Prohibited Intermediaries’ Lanham Act violations, but

instead encouraged those actions by refusing to take simple take-down and recall measures to

prevent the trademark infringement, false designation of origin, unfair competition, and

counterfeiting actions with respect to the COOL COMPRESSION Mark.

         66.      NIKE’s conduct has damaged and continues to damage Lontex’s business,

reputation, and goodwill.




{01603482;v1 }                                    -14-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    15 of
                                                                   Page  1621
                                                                            of 26



          67.    NIKE’s conduct has been willful and intentional, and NIKE engaged in the

actions alleged herein with the purpose of confusing consumers and trading on the goodwill

associated with the COOL COMPRESSION Mark.

          68.    As a direct and proximate result of NIKE and its Affiliates’ trademark

infringement, false designation of origin, and unfair competition Lontex has been damaged

within the meaning of 15 U.S.C. §§ 1114 and 1125(a).

          69.    Lontex has suffered damages in an amount to be established after proof at trial or

in the statutory amount.

          70.    Lontex is further entitled to disgorge NIKE’s profits for its willful sales and

unjust enrichment, and also disgorge from NIKE the profits of its Prohibited Intermediaries.

          71.    This case qualifies as an “exceptional case” within the meaning of 15 U.S.C. §

1117(a) in that NIKE’s acts were malicious, fraudulent, deliberate and willful, and taken in bad

faith, entitling Lontex to its attorney’s fees and enhanced damages, including a trebling of its

damages and/or disgorged profits.

          72.    As a direct result of NIKE’s willful and unlawful actions, Lontex has suffered and

continues to suffer irreparable harm, including damage to and diminution in value of the COOL

COMPRESSION Mark. Lontex’s remedy at law is not adequate to compensate for injuries

inflicted by NIKE. Thus, Lontex is entitled to temporary, preliminary and permanent injunctive

relief.

                                FOURTH COUNT
                  STATE COMMON LAW TRADEMARK INFRINGEMENT

          73.    Lontex repeats and re-alleges all allegations in this Complaint as if fully set forth

herein.




{01603482;v1 }                                    -15-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    16 of
                                                                   Page  1721
                                                                            of 26



          74.    Lontex has state common law trademark rights based on its extensive use

throughout the entire United States to the COOL COMPRESSION Mark, including but not

limited to continuous and systematic use in the States of California, Florida, Texas, New York,

New Jersey, North Carolina, Maryland, Massachusetts, Illinois, Georgia, Colorado, Minnesota,

Washington, and the District of Columbia, giving it market penetration in at least each of those

states.

          75.    Each of these states’ laws prohibit trademark infringement and provide a

competitor such as Plaintiff standing to pursue such claim.

          76.    The infringing goods have been sold in each of these states and is likely to cause

confusion for the consumers in each of these states as to the source, sponsorship, and approval as

to the infringing products, as further alleged above.

          77.    These actions were intentional and knowing acts of infringement through use of

the COOL COMPRESSION Mark.

          78.    As a direct and proximate result of NIKE’s wrongful acts, Lontex has suffered

and continues to suffer substantial pecuniary losses, competitive harm, and irreparable injury to

its business reputation and goodwill. As such, Lontex’s remedy at law is not adequate to

compensate for injuries inflicted by NIKE. Accordingly, Lontex is entitled to temporary,

preliminary and permanent injunctive relief.

          79.    By reason of such wrongful acts, Lontex is, was, and will be in the future,

deprived of, among other damages, the profits and benefits of business relationships, agreements,

and transactions with various third parties and/or prospective business relationships.

Defendant’s profits are awardable, at least under the common laws of the States of Florida,

Texas, New York, D.C., New Jersey, Maryland, Massachusetts, Georgia, Colorado, Minnesota,




{01603482;v1 }                                   -16-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    17 of
                                                                   Page  1821
                                                                            of 26



and Washington. NIKE has wrongfully obtained profit and benefits instead of Lontex. Lontex is

entitled to compensatory damages and disgorgement of NIKE’s said profits, in an amount to be

proven at trial, including the profits of its Prohibited Intermediaries.

          80.    Such acts, as alleged above, were done with malice, oppression and/or fraud, thus

entitling Lontex to exemplary and punitive damages for common law trademark infringement,

under at least the laws of at least Florida, California, Texas, New York, D.C., Maryland,

Georgia, and Minnesota.

          81.    Lontex is entitled to its reasonable attorneys’ fees under state law, including

D.C., New Jersey, Ohio, Georgia, and Washington.

                               FIFTH COUNT
            STATE STATUTORY TRADEMARK INFRINGEMENT AND UNFAIR
                               COMPETITION

          82.    Lontex repeats and re-alleges all allegations in this Complaint as if fully set forth

herein.

          83.    NIKE’s actions alleged herein constitute trademark infringement and thus unfair

competition within the meaning of the following Deceptive and Unfair Business Practices Acts:

(1) the Florida Deceptive and Unfair Trade Practices Act, Florida Stat. §501.201 et seq., (2)

California Business and Professions Code § 17200 et seq., (3) New York General Business Law

§ 349, (4) New Jersey Stat. § 56:4-1, (5) North Carolina General Statute Sec. 75-1.1 et seq., (6)

Mass. Gen. Laws c. 93A, § 11, (7) Illinois Uniform Deceptive Trade Practices Act, 815 ILCS

510/1 et seq., (8) Georgia Uniform Deceptive Trade Practices Act, O.C.G.A. §§ 10-1-370

through 10-1-375, (9) Colorado Unfair Practices Act, Colo. Rev. Stat. §§6-2-101 through 6-2-

117, (10) Minn. Stat. § 8.31, subds. 1 & 3a, & §§ 325D.43-325D.48, and (11) Washington Unfair

Business Practices – Consumer Protection, Rev. Code Wash. 19.86.010, et seq.




{01603482;v1 }                                    -17-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    18 of
                                                                   Page  1921
                                                                            of 26



         84.      NIKE’s actions affect the public interest and cause harm to the public at large by

falsely associating itself with Plaintiff’s brand and misleading consumers and the relevant public

with its unauthorized use of the COOL COMPRESSION mark, as alleged herein.

         85.     Because of NIKE’s deceptive, unlawful, unfair or fraudulent business act(s) or

practice(s) described herein, Lontex – a competitor of Nike – is entitled to actual damages, full

restitution and/or disgorgement of all revenues, earnings, profits, compensation and benefits that

may have been obtained by NIKE as a result of such unfair business acts or practices.

         86.     Lontex is entitled to its attorneys’ fees and costs in pursuing this action at least

under Florida Stat. §501.211, N.Y. Gen. Bus. Law § 349(h), New Jersey Stat. §56:3-13.16, N.C.

Gen. Stat. § 75-16.1, Mass. Gen. Laws c. 93A, § 11, 815 ILCS 510/3, O.C.G.A. § 10-1-373(b),

Colo. Rev. Stat. 6-1-113(2), Minn. Stat. § 8.31 & § 325D.45, and Rev. Code Wash. § 19.86.090.

         87.     Pursuant to the foregoing Deceptive and Unfair Business Practices Acts, the

damages and/or profits awarded should be enhanced or trebled, under at least the laws of New

York, New Jersey, North Carolina, Massachusetts, Colorado, and Washington.

         88.     Lontex’s remedies at law are inadequate, entitling Lontex to an injunction

enjoining NIKE’s further acts of trademark infringement and thus unfair competition.

                                       PRAYER FOR RELIEF

         WHEREFORE, Lontex demands the following relief for each cause of action unless

otherwise noted:

         1.      A judgment in favor of Lontex and against NIKE on all counts;

         2.      A preliminary and permanent injunction from trademark infringement and unfair

business practices by NIKE;

         3.      Damages in an amount to be determined at trial;




{01603482;v1 }                                    -18-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    19 of
                                                                   Page  2021
                                                                            of 26



         4.      NIKE’s unjust enrichment and/or disgorgement of NIKE’s profits, and the unjust

enrichment and/or profits of NIKE’s Prohibited Intermediaries, all enhanced including trebling;

         5.      Trebling of damages for willful infringement, unfair competition, and dilution;

         6.      Exemplary and punitive damages;

         7.      Pre-judgment interest at the legally allowable rate on all amounts owed;

         8.      Statutory damages of up to $2 million under 15 U.S.C. § 1117(c) for infringement

of a registered mark per type of goods or services;

         9.      Costs and expenses;

         10      Attorney’s fees and other fees under, among others, 15 U.S.C. § 1117(a) and (b)

et seq. as an exceptional case, and under state law and use of a willful counterfeit Mark;

         11.     Restitution; and

         12.     Such other and further relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

         Lontex hereby demands a trial by jury on all issues triable pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure.




{01603482;v1 }                                  -19-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    20 of
                                                                   Page  2121
                                                                            of 26



DATED: March 12, 2019                           SEMANOFF ORMSBY
                                                GREENBERG & TORCHIA, LLC


                                       BY:      /s/ Michael B. Dubin
                                               MICHAEL B. DUBIN, ESQ.
                                               (PA SBN 70681)
                                               2617 Huntingdon Pike
                                               Huntingdon Valley, PA 19006

                                               MINTZ LEVIN COHN FERRIS GLOVSKY
                                               AND POPEO PC
                                               Andrew D. Skale (CA SBN 211096)
                                               adskale@mintz.com
                                               Ben L. Wagner (CA SBN 243594)
                                               blwagner@mintz.com
                                               Admitted Pro Hac Vice
                                               3580 Carmel Mountain Road, Suite 300n
                                               Diego, CA 92130
                                               Telephone: (858) 314-1500
                                               Facsimile: (858) 314-1501

                                               Counsel for Plaintiff LONTEX




{01603482;v1 }                          -20-
       Case
    Case     2:18-cv-05623-MMB
         4:20-mc-00861          Document
                         Document 1-1 Filed20on Filed 03/12/19
                                                03/20/20        Page
                                                          in TXSD    21 of
                                                                   Page  2221
                                                                            of 26




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

LONTEX CORPORATION,                       )        Civil Action No.
                               Plaintiff, )
                                          )        2:18-cv-05623-MMB
         vs.                              )
                                          )
NIKE, INC.,                               )
                               Defendant. )

                                 CERTIFICATE OF SERVICE

         I hereby certify that on the date indicated below service of a true and correct copy of the

attached First Amended Complaint for Trademark Infringement and Unfair Competition was

made via e-mail upon the following:

                                   Darius C. Gambino, Esquire
                                  Ben C. Fabens-Lassen, Esquire
                                      DLA PIPER LLP (US)
                                   1650 Mark Street, Suite 5000
                                     Philadelphia, PA 19103

                                       Gina Durham, Esquire
                                   555 Mission Street, Suite 2400
                                     San Francisco, CA 94105

                                      Frank W. Ryan, Esquire
                                       Marc Miller, Esquire
                                   1251 Avenue of the Americas
                                      New York, NY 100201
                                 Attorneys for Defendant Nike, Inc.


                                              /s/ Michael B. Dubin
                                              MICHAEL B. DUBIN, ESQUIRE
                                              SEMANOFF ORMSBY
                                              GREENBERG & TORCHIA, LLC
                                              2617 Huntingdon Pike
                                              Huntingdon Valley, PA 19006
                                              (215) 887-0200
Dated: March 12, 2019


{01603482;v1 }                                   21
   Case
Case     2:18-cv-05623-MMB
     4:20-mc-00861   DocumentDocument
                              1-1 Filed20-1  Filed 03/12/19
                                        on 03/20/20  in TXSD Page
                                                              Page1 23
                                                                    of 4of 26




                   EXHIBIT "A"
CaseCase 2:18-cv-05623
     4:20-mc-00861     -MMB Document
                     Document 1-1 Filed20-1  Filed 03/12/19
                                        on 03/20/20 in TXSD Page
                                                             Page224
                                                                   of of
                                                                      4 26




   Int. CI.: 25
   Prior U.S.Os.: 22 and 39
                                                                        Reg.No.3,416,053
   United States Patent and Trademark Office                              Registered Apr.22,2008


                                   TRADEMARK
                               PRINCIPAL REGISTER




                          COOL COMPRESSION


   LONTEX CORPORATION (PENNSYLVANIA           KERS AND SHOES,IN CLASS 25 (U.S. CLS.22 AND
      CORPORATION)                            39).
   4TH FLOOR
   8 DEKALB STREET                              FIRST USE 6-18-2007;IN COMMERCE 6-18-2007.
   NORRISTOWN,PA 19401
                                                THE MARK CONSISTS OF STANDARD CHAR-
     FOR: MEN'S, WOMEN'S AND CHILDREN'S
                                              ACTERS WITHOUT CLAIM TO ANY PARTICULAR
   CLOTHING,NAMELY,SOCKS, UNDERWEAR IN-
                                              FONT,STYLE,SIZE,OR COLOR.
   CLUDING BOXER SHORTS, BRIEFS, BIKINI UN-
   DERPANTS, AND LONG JOHNS, TSHIRTS, POLO
   SHIRTS, SWIMWEAR, COMPRESSION SHIRTS,        NO CLAIM IS MADE TO THE EXCLUSIVE
                                              RIGHT TO USE "COMPRESSION", APART FROM
   COMPRESSION SHORTS,COMPRESSION TIGHTS,
   SWEATPANTS, SWEATSHIRTS, BODY ARMOR        THE MARK AS SHOWN.
   CARRIER COMPRESSION SHIRTS FOR MILITARY
   AND LAW ENFORCEMENT PERSONNEL,SPORTS         SIFT 78-864,885, FILED 4-19-2006.
   BRAS, HALTER TOPS, SINGLETS, CAPS, HATS,
   HEADBANDS,BANDANAS, BALACLAVAS,SNEA-       SANDRA MANIOS,EXAMINING ATTORNEY
   Case
Case     2:18-cv-05623-MMB
     4:20-mc-00861   DocumentDocument
                              1-1 Filed20-1  Filed 03/12/19
                                        on 03/20/20  in TXSD Page
                                                              Page3 25
                                                                    of 4of 26




   Int. Cl.: 10
   Prior U.S. Cls.: 26,39 and 44
                                                                    Reg.No.3,611,406
   United States Patent and Trademark Office                          Registered Apr.28, 2009


                                   TRADEMARK
                              PRINCIPAL REGISTER




                         COOL COMPRESSION


   LONTEX CORPORATION (PENNSYLVANIA           FIRST USE 6-18-2007;IN COMMERCE 6-18-2007.
      CORPORATION)
   4TH FLOOR
   8 DEKALB STREET                             THE MARK CONSISTS OF STANDARD CHAR-
   NORRISTOWN,PA 19401                       ACTERS WITHOUT CLAIM TO ANY PARTICULAR
                                             FONT,STYLE,SIZE,OR COLOR.
     FOR: COMPRESSION SUPPORTS, NAMELY,
   COMPRESSION SLEEVES FOR USE AS ANKLE       OWNER OF U.S. REG. NOS. 3,114,701, 3,416,053,
   SUPPORTERS, ARM SUPPORTERS, ELBOW SUP-    AND 3,416,236.
   PORTERS,WRIST SUPPORTERS, KNEE SUPPOR-
   TERS, COMPRESSION        TIGHTS AND
   COMPRESSION LEGGINGS, ALL FOR MEDICAL       NO CLAIM IS MADE TO THE EXCLUSIVE
   USE AND ABDOMINAL COMPRESSION SHORTS,     RIGHT TO USE "COMPRESSION", APART FROM
   BACK SUPPORT SHORTS, THIGH GROIN HIP      THE MARK AS SHOWN.
   SUPPORT SHORTS,COMPRESSION SOCKS,COM-
   PRESSION BODY SUITS, COMPRESSION VESTS,     SER.NO.77-476,891, FILED 5-16-2008.
   COMPRESSION BRIEFS AND COMPRESSION
   SHIRTS, ALL FOR MEDICAL USE,IN CLASS 10
   (U.S.CLS.26,39 AND 44).                   PAULA MAHONEY,EXAMINING ATTORNEY
CaseCase 2:18-cv-05623
     4:20-mc-00861     -MMB Document
                     Document 1-1 Filed20-1  Filed 03/12/19
                                        on 03/20/20 in TXSD Page
                                                             Page426
                                                                   of of
                                                                      4 26




   Int. CL: 25
   Prior U.S. Cls.: 22 and 39
                                                                        Reg.No.3,416,236
   United States Patent and Trademark Office                              Registered Apr.22,2008


                                   TRADEMARK
                                PRINCIPAL REGISILR




                           „f.s" COOL
                           compression
   LONTEX CORPORATION (PENNSYLVANIA           KERS AND SHOES,IN CLASS 25 (U.S. CLS.22 AND
      CORPORATION)                            39).
   4TH FLOOR
   8 DEKALB STREET                              FIRST USE 6-18-2007;IN COMMERCE 6-18-2007.
   NORRISTOWN,PA 19401
                                                NO CLAIM IS MADE TO THE EXCLUSIVE
     FOR: MEN'S, WOMEN'S AND CHILDREN'S
                                              RIGHT TO USE "COMPRESSION", APART FROM
   CLOTHING,NAMELY,SOCKS,UNDERWEAR IN-
                                              THE MARK AS SHOWN.
   CLUDING BOXER SHORTS, BRIEFS, BIKINI UN-
   DERPANTS, AND LONG JOHNS, TSHIRTS, POLO
   SHIRTS. SWIMWEAR, COMPRESSION SHIRTS,        THE MARK CONSISTS OF THE WORDS "COOL
   COMPRESSION SHORTS,COMPRESSION TIGHTS,     COMPRESSION" NEXT TO THE STYLIZED CON-
   SWEATPANTS, SWEATSHIRTS, BODY ARMOR        FIGURATION OF A MAN.
   CARRIER COMPRESSION SHIRTS FOR MILITARY
   AND LAW ENFORCEMENT PERSONNEL,SPORTS         SIFT 78-963,029, FILED 8-29-2006.
   BRAS, HALTER TOPS, SINGLETS, CAPS, HATS,
   HEADBANDS,BANDANAS,BALACLAVAS,SNEA-        SANDRA MANIOS,EXAMINING ATTORNEY
Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 1 of 11




    EXHIBIT B
     Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 2 of 11


Schnader
                                                                          1600 Market Street   Suite 3600
                                  The Higher
                                  Calling of the Law                      Philadelphia, PA 19103-7286
             ATTORNEYS AT LAW                                             215.751.2000   Fax 215.751.2205   schnader.com



                                               December 23,2019
Edward J. Sholinsky
Direct Dial 215-751-2304
E-Mail: esholinsky@schnader.com

Via E-mail

Craig C.Crockett,Esquire
Troutman Sanders LLP
Three Embarcadero Center,Suite 800
San Francisco,CA 94111

                Re:      Third Party Subpoena in Lontex Corporation v.NIKE,Inc.,Case No.
                          18-cv-5623 (E.D.Pa.)


Dear Mr.Crockett:

       Enclosed please find Academy,Ltd.'s Objections and Responses to Plaintiff's Third
Party Subpoena To Produce Documents,Information,or Objects and documents bates numbered
Academy_0001 through Academy_0019.


                                                                Sincerely,

                                                                        KIL
                                                       Edward J. Sholinsky
                                             For SCHNADER HARRISON SEGAL & LEWIS LLP

cc: Gina L.Durham,Esquire
Enclosures




                                          Schnader Harrison Segal & Lewis LLP
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 3 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
LONTEX CORPORATION,                               :
                                                  :
               Plaintiff,                         :
                                                  :
                       v.                         :    Case No. 2:18-cv-05263 (MMB)
                                                  :
NIKE, INC.,                                       :
                                                  :
                                                  ::
               Defendant.                         :
                                                  :
                                                  :

         _______________________________________________________________

               ACADEMY, LTD.’S OBJECTIONS AND RESPONSES
     TO PLAINTIFF’S THIRD PARTY SUBPOENA TO PRODUCE DOCUMENTS,
                         INFORMATION, OR OBJECTS
       ________________________________________________________________


               Academy, Ltd. d/b/a Academy Sports + Outdoors (“Academy”), by and through

its counsel, submits the following objections and responses to Lontex Corporation’s (“Lontex”)

Subpoena to Produce Documents, Information, or Objects directed to Academy (the

“Subpoena”) in the above-captioned action.


                                  GENERAL OBJECTIONS

               Rule 45 of the Federal Rules of Civil Procedure requires Lontex to take

reasonable steps to avoid imposing undue burden and expense upon Academy. Contrary to this

Rule, Lontex has issued a subpoena that requires Academy to expend considerable time and

resources to research and respond to ten overbroad requests covering a vast amount of

information for an unlimited time period, and relating to categories of information in defendant
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 4 of 11



Nike, Inc.’s (“Nike”) custody, possession, or control Academy responds to this subpoena subject

to and without waiving the following General Objections.


                                    GENERAL OBJECTIONS


               1.      Academy objects to the Subpoena as overbroad, unduly burdensome, and

not proportional to the needs of the case, because the majority of requests are not limited to

documents and communications sufficient to establish a particular issue in the litigation. Given

the nature and breadth of the Requests, the burden of responding is substantially greater than

identifying relevant and responsive documents and communications, and, therefore, imposes an

undue burden or expense on Academy.


               2.      Academy objects to the Subpoena to the extent that it seeks information

about Academy, its businesses, its employees, its customers, or others associated with it that is

proprietary, confidential, or otherwise commercially sensitive or the subject of privacy interests;

that is made confidential by law or by agreement; or that is a trade secret.


               3.      Academy objects to the Subpoena to the extent the Requests require a

response that exceeds the limits of Rules 26 and 45 of the Rules of Civil Procedure. Subject to

Academy’s objections, it will produce relevant, non-privileged documents consistent with its

obligations under the Rules of Civil Procedure.


               4.      Academy objects to the Subpoena as overbroad and unduly burdensome

because it seeks documents that may be obtained from other sources that are more convenient,

less burdensome and/or less expensive, including the public domain or parties in this action.




                                                  2
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 5 of 11



               5.      Academy objects to the Subpoena to the extent that it seeks documents

protected from disclosure by the attorney-client privilege, the attorney-work product doctrine, or

any other applicable privilege or protection. Academy will produce only non-privileged

information.


               6.      Responding to this Subpoena will require significant expense. Academy’s

expenses in identifying responsive documents, and collecting and producing such documents,

should be borne by the subpoenaing party, and it hereby requests reimbursement of those costs

and expenses, including counsel fees incurred in responding to the Subpoena.


               7.      Academy objects to this Subpoena because it requires the production of

confidential documents. Academy will not produce confidential documents without first

entering into a confidentiality agreement and protective order with the parties or joining the

confidentiality agreement and protective order of the parties.


               8.      Academy reserves the right to amend these objections and responses.


                                OBJECTIONS AND RESPONSES


               Subject to and without waiver of the above General Objections, Academy objects

and responds to the specific requests stated in the Subpoena as follows:


REQUEST FOR PRODUCTION NO. 1:

               DOCUMENTS sufficient to show all sales volumes and dollar amounts for

the ACCUSED PRODUCTS, including sales by product number, SKU, product name, year,

and state.




                                                 3
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 6 of 11



       RESPONSE: Academy objects to this Request because it is overbroad. Academy

further objects to this Request because it is unlimited as to time, and, therefore, seeks

irrelevant information to the extent that it seeks sales information outside the damages

period. Subject to, and without waiving Academy’s general and specific objections,

Academy will produce non-privileged, relevant documents—to the extent such documents

exist—after entering into a confidentiality agreement and protective order.

REQUEST FOR PRODUCTION NO. 2:

                DOCUMENTS sufficient to show all sales volumes and dollar amounts

for the ACCUSED PRODUCTS sold through each sales channel, including YOUR

online store.


       RESPONSE: Academy objects to this Request because it is overbroad and

duplicative of Request No. 1. Academy further objects to this Request because it is

unlimited as to time, and, therefore, seeks irrelevant information to the extent that it seeks

sales information outside the damages period. Subject to, and without waiving Academy’s

general and specific objections, Academy incorporates its response to Request No. 1.

REQUEST FOR PRODUCTION NO. 3:

                Representative samples of each hangtag (including any tagging, sticker or

marking placed on hangtags), label, package, advertisement, online listing, invoice, point of

purchase display, order confirmation, and promotional material for the ACCUSED PRODUCT,

including from online purchases.


       RESPONSE: Academy objects to this Request because it is overbroad and

unlimited as to time. Subject to and without waiving Academy’s general and specific

objections, Academy does not have any documents responsive to this Request.


                                                  4
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 7 of 11



REQUEST FOR PRODUCTION NO. 4:

               DOCUMENTS sufficient to show each type of advertisement and promotional

material (e.g., print, radio, television, brochures, catalogs, flyers, press releases, website pages,

website banners, social media, in-store displays, point-of-sale promotional items) displaying any

ACCUSED TERM or ACCUSED PRODUCTS.


       RESPONSE: Academy objects to this Request because it is overbroad, unduly

burdensome, and unlimited as to time. Academy further objects to this Request to the extent

it seeks documents in the possession, custody, or control of Nike. Moreover, responding to

this Request would require Academy to expend unreasonable amounts of time, money, and

effort. Subject to, and without waiving Academy’s general and specific objections,

Academy has produced Academy_0001-Academy_0019.


REQUEST FOR PRODUCTION NO. 5:

               All COMMUNICATIONS with YOU and NIKE that discussed ceasing, altering

or modifying usage of the term "Cool Compression."


       RESPONSE: Academy objects to this Request because it is unduly burdensome,

overbroad, and unlimited as to time. Academy further objects to this Request because it

seeks documents in the custody, possession, or control of Nike.




                                                   5
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 8 of 11



REQUEST FOR PRODUCTION NO. 6:

                 All COMMUNICATIONS with YOU and NIKE that discussed ceasing, altering

or modifying usage of the ACCUSED TERM.


          RESPONSE: Academy objects to this Request because it is unduly burdensome,

overbroad, unlimited as to time, and duplicative of Request No. 5. Academy further objects

to this Request because it seeks documents in the custody, possession, or control of Nike.


REQUEST FOR PRODUCTION NO. 7:

                 All COMMUNICATIONS referring to LONTEX.


          RESPONSE: Academy objects to this Request because it is irrelevant, overbroad,

and unlimited as to time. Academy further objects to this Request because responding to

this Request would require Academy to expend unreasonable amounts of time, money, and

effort.


REQUEST FOR PRODUCTION NO. 8:

                 All reference materials YOU referenced when YOU ordered any of the

ACCUSED PRODUCTS, for example, NIKE product catalogs.


          RESPONSE: Academy objects to this Request because it is unduly burdensome,

overbroad, and unlimited as to time. Academy further objects to this Request because it

seeks documents in the custody, possession, or control of Nike. Subject to, and without

waiving Academy’s general and specific objections, Academy does not have documents

responsive to this Request.




                                                6
    Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 9 of 11



REQUEST FOR PRODUCTION NO. 9:

               DOCUMENTS sufficient to IDENTIFY all persons who ordered any of the

ACCUSED PRODUCTS for YOU, including name and title.


       RESPONSE: Academy objects to this Request because it is irrelevant. Academy

further objects to this Request because it seeks documents in the custody, possession, or

control of Nike.




                                                7
   Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 10 of 11



REQUEST FOR PRODUCTION NO. 10:

               All reference materials, sales guides or sales materials provided to YOUR stores

or store personnel concerning one or more of the ACCUSED PRODUCTS, including tech

sheets, modules, technical information, and all other Nike reference materials such as were

available on sku.nike.net or Nike's Sports Knowledge Underground portal, as well as any

training materials for personnel regarding how to discuss the ACCUSED PRODUCTS with

customers.


       RESPONSE: Academy objects to this Request because it is overbroad and

unlimited as to time. Academy further objects to this Request because responding to this

Request would require Academy to expend unreasonable amounts of time, money, and

effort. Finally, Academy objects to this Request because it seeks documents in the custody,

possession, or control of Nike.




                                             /s/ Edward J. Sholinsky
                                             Edward J. Sholinsky (Pa. I.D. No. 206561)
                                             Osazenoriuwa Ebose (Pa. I.D. No. 326139)
                                             SCHNADER HARRISON SEGAL & LEWIS LLP
                                             1600 Market Street, Suite 3600
                                             Philadelphia, PA 19103
                                             Telephone: (215) 751-2304
                                             Fax: (215) 751-2205
                                             Email: esholinsky@schnader.com
                                             Attorneys for Third Party Academy, Ltd. d/b/a
                                             Academy Sports + Outdoors




Dated: December 23, 2019


                                                8
   Case 4:20-mc-00861 Document 1-2 Filed on 03/20/20 in TXSD Page 11 of 11



                                CERTIFICATE OF SERVICE


       I hereby certify that on that on this 23rd day of December, 2019, I caused a true and

correct copy of the foregoing Academy, Ltd.’s Objections and Responses to Plaintiff’s Third

Party Subpoena To Produce Documents, Information, or Objects to be served via electronic mail

on counsel of record listed below:


                                  Craig C. Crockett, Esquire
                                    Troutman Sanders LLP
                             Three Embarcadero Center, Suite 800
                                   San Francisco, CA 94111
                           Attorneys for Plaintiff Lontex Corporation

                                   Gina L. Durham, Esquire
                                     DLA Piper LLP (US)
                                 555 Mission Street, Suite 2400
                                   San Francisco, CA 94105


                                                    /s/ Osazenoriuwa Ebose
                                                    Osazenoriuwa Ebose
Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 1 of 12




   EXHIBIT C
               Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 2 of 12
AO 88A (Rev.02 14) Subpoena to Testify at a Deposition in a Civil Action

                                                                                                                                         ___,_.6._1.4p160
                                       UNITED STATES DISTRICT COURT                                           all'ared:
                                                                                                                                   -31 4 .94a,
                                                                                                                                      r
                                                              for the
                                                EASTERN DISTRICT OF PENNSYLVANIA                              By:   k
                                                                           )
LONTEX CORPORATION                                                         )      Civil Action No.2:18-CV-05623-MMB
                               Plaintiff
                                  V.


NIKE,INC.
                             Defendant

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: Academy,Ltd.d/b/a Academy Sports & Outdoors,Ltd.
    1800 N Mason Rd,Katy,TX,77449-2897
                                                      (Name ofperson to whom this subpoena is directed)

     Ei Testimony: YOU ARE COMMANDED to appear at the time,date,and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization,you must designate one or more officers,directors,
or managing agents,or designate other persons who consent to testify on your behalf about the following matters,or
those set forth in an attachment:
See Attachment A

 Place: 1225 North Loop West,Suite 327,Houston,TX 77008                            Date and Time:
                                                                                   March 25,2020 at 9:30 a.m.


          The deposition will be recorded by this method: stenographically and by video

     0 Production: You,or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection,copying,testing, or sampling of the
          material:



        The following provisions of Fed.R.Civ.P.45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d),relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g),relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: March 5,2020
                                  CLERK OF COURT
                                                                                     OR

                                           Signature of Clerk or Deputy Clerk                             Attorney's signature
                                                                            Craig C.Crockett
The name,address,e-mail address, and telephone number of the attorney representing (name ofparty) Lontex Corporation
                                                                           ,who issues or requests this subpoena,are:
Craig Crockett, 3 Embaracadero Center, Suite 800,San Francisco,CA 94111; craig.crockett@troutman.com; 415-477-
5724
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents,electronically stored information,or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed.R.Civ.P.45(a)(4).
                                                                                                                      American egaiNet,Inc.
                                                                                                                         w.Forms
                                                                                                                               LWorkFlow.com 411:1P0
            Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 3 of 12

AO 88A (Rev.02/14) Subpoena to Tcstify at a Deposition in a Civil Action(Page 2)


Civil Action No.2:18-CV-05623-MMB

                                                 PROOF OF SERVICE
                  (This section should not hefiled with the court unless required by Fed.R.Civ. P.45.)

         I received this subpoena for (name ofindividual and title, ifany)
on (date)

              I served the subpoena by delivering a copy to the named individual as follows:


                                                                                   on (date)                   ; or

                returned the subpoena unexecuted because:



         Unless the subpoena was issued on behalf of the United States,or one of its officers or agents,I have also
         tendered to the witness the fees for one day's attendance,and the mileage allowed by law,in the amount of



My fees are $                                for travel and $                      for services, for a total of $ 0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                        Server's signature


                                                                                      Printed name and title




                                                                                         Server's address

Additional information regarding attempted service, etc.:




                                                                                                               American LegalNet,Inc.
                                                                                                               WWW. FonnsWorknow.com
               Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 4 of 12

AO 88A(Rev.02/14) Subpoena to Testify at a Deposition in a Civil Action(Page 3)

                            Federal Rule of Civil Procedure 45 (c),(d),(e),and (g)(Effective 12/1/13)
(c) Place of Compliance.                                                             (i) disclosing a trade secret or other confidential research,development,
                                                                               or commercial information; or
 (1) For a Trial, Hearing,or Deposition. A subpoena may command a                   (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing,or deposition only as follows:               not describe specific occurrences in dispute and results from the expert's
  (A)within 100 miles of where the person resides,is employed,or               study that was not requested by a party.
regularly transacts business in person; or                                       (C)Specifying Conditions as an Alternative. In the circumstances
  (B)within the state where the person resides,is employed,or regularly        described in Rule 45(d)(3)(B),the court may,instead of quashing or
transacts business in person,if the person                                     modifying a subpoena,order appearance or production under specified
     (i) is a party or a party's officer; or                                   conditions if the serving party:
     (ii) is commanded to attend a trial and would not incur substantial            (i)shows a substantial need for the testimony or material that cannot be
expense.                                                                       otherwise met without undue hardship; and
                                                                                    (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (A)production of documents,electronically stored information,or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides,is
employed,or regularly transacts business in person; and                          (1)Producing Documents or Electronically Stored Information. These
  (B)inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        (A)Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in the ordinary course of business or
 (1)Avoiding Undue Burden or Expense;Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps          (B)Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the            If a subpoena does not specify a form for producing electronically stored
subpoena.The court for the district where compliance is required must           information,the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include          which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees—on a party or attorney who            (C)Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                person responding need not produce the same electronically stored
                                                                                information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                            (D)Inaccessible Electronically Stored Information. The person
  (A)Appearance Not Required. A person commanded to produce                     responding need not provide discovery of electronically stored information
documents,electronically stored information,or tangible things,or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises,need not appear in person at the place of     of undue burden or cost.On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,      order,the person responding must show that the information is not
hearing,or trial.                                                               reasonably accessible because of undue burden or cost. If that showing is
  (B)Objections. A person commanded to produce documents or tangible            made,the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated    requesting party shows good cause,considering the limitations of Rule
in the subpoena a written objection to inspecting,copying,testing, or           26(b)(2)(C).The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested. (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for      (A)Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served.If an objection is made, under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                    material must:
     (i) At any time,on notice to the commanded person,the serving party          (i) expressly make the claim; and
may move the court for the district where compliance is required for an            (ii) describe the nature of the withheld documents,communications,or
order compelling production or inspection.                                    tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order,and the    privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from  (B)Information Produced. If information produced in response to a
significant expense resulting from compliance.                                subpoena is subject to a claim of privilege or of protection as
                                                                              trial-preparation material,the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                        that received the information of the claim and the basis for it. After being
                                                                              notified,a party must promptly return,sequester,or destroy the specified
  (A)When Required. On timely motion,the court for the district where         information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                  until the claim is resolved; must take reasonable steps to retrieve the
                                                                              information if the party disclosed it before being notified; and may promptly
     (1) fails to allow a reasonable time to comply;                          present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits          compliance is required for a determination of the claim.The person who
specified in Rule 45(c);                                                      produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter,if no  resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                  (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a         The court for the district where compliance is required—and also,after a
subpoena,the court for the district where compliance is required may,on       motion is transferred,the issuing court—may hold in contempt a person
motion,quash or modify the subpoena if it requires:                           who,having been served,fails without adequate excuse to obey the
                                                                              subpoena or an order related to it.


                                       For access to subpoena materials,see Fed.R.Civ. P.45(a) Committee Note(2013).




                                                                                                                                    American LegaiNet,Inc.
                                                                                                                                    WWW.FormsWorkFlow.coin
    Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 5 of 12



                                        ATTACHMENT A

                             DEFINITIONS AND INSTRUCTIONS

        The following terms and phrases are defined and used herein as follows:

        1.     The terms "YOU" or "YOUR" refer to Academy,Ltd.d/b/a Academy Sports &

Outdoors,Ltd. and its subsidiaries, divisions, departments,affiliates, and any officers, directors,

agents,employees,or consultants.

       2.      The term "NIKE" refers to Defendant Nike,Inc. and its predecessors,successors,

subsidiaries, divisions, departments, affiliates, and any and all past or present officers, directors,

agents,employees,consultants, experts, attorneys, parents,subsidiaries, and other persons

appearing or purporting to act on its behalf.

       3.      The term "LONTEX" refers to Plaintiff Lontex Corporation.

       4.      The term "COOL COMPRESSION Mark" refers to LONTEX's marks:

                U.S. Reg.No.3,416,053 (COOL COMPRESSION word mark); and

               U.S.Reg.No.3,611,406(COOL COMPRESSION word mark);

whether standard character, stylized, or design mark.

       5.      The term "ACCUSED TERM," refers to NIKE's use of "Cool Compression" and

any similar variation thereof

       6.      The term "ACCUSED PRODUCTS" refers to (1) NIKE's product numbers:

642350,642351,642352,642354,679444,683134,687837,687839,687840,688614,703084,

703086,703088,703090,703092,703094,703096,703098,715907,719903,724347,724354,

724782,724785,725443,726460,726461,726462,726464,726465,728044,728047,728048,

728049,728192,728343,728357,728358,728359,728361,728363,729269,729273, 742959,

742961,744279,804337,804655, 811431,828642,833544, 837174,837181,844306, 848199,




                                                   1
    Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 6 of 12



883178,883179,883180;(2) any other NIKE product that includes in the product name or

description either "Cool Compression," "Cool Comp," "CL COMP," "COOLCOMPRESSION,"

"cool-comp," "coolcomp," "cool-compression," or any other variation of the term "cool" within

three words of "compression")(e.g."Cool 9" Compression," "Cool 'A Sleeve Compression,"

"Cool HBR Comp"))(or "comp").

       7.      The terms "PERSON" or "PERSONS" refer to any natural person, agent,

licensee,firm,association,organization, partnership, business,trust, corporation,joint venture

and all other forms of legal entities.

       8.      The terms "DOCUMENT" or "DOCUMENTS" refer to the full scope of

documents and things discoverable under the Federal Rules of Civil Procedure and is used herein

in its broadest sense to include, anything in which there is portrayed or contained, or from which

can be retrieved, any facts,information,or data,including, without limitation: (i) all writings of

every kind,including, but not limited to,letters, telegrams,memoranda,reports, studies, calendar

and diary entries, pamphlets,notes, charts, drawings,graphs,tabulations,analyses,statistical or

other informational accumulations,advertisements,portfolios, file folders or jackets,folder

covers, and any kind of records of meetings and conversations (also including, without

limitation,audio recordings),(ii) photographs and film impressions,digital images captured in

any media, moving pictures,(iii) all ESI as defined below,(iv) data accessible via the Internet

(including,but not limited to, http, html,xml,java,or Adobe Flash web pages and/or web data),

or stored on magnetic tapes or on any other data storage media,(v) sound or mechanical

reproductions or recordings, and (vi) copies of documents that are not identical to the duplicates

of the originals (e.g., because handwritten or "blind" notes appear thereon or are attached

thereto), whether or not the originals are in YOUR possession, custody,or control. A draft,




                                                 2
    Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 7 of 12



alternate version, or non-identical copy,including any copy on which any mark,alteration,

writing,attachment,or any other change from the original appears,is a separate document within

the meaning of these terms.

       9.      The term "ESI" refers to data recorded or stored on or in main frame computers,

network file systems,servers (including web servers), workstations,computer databases,

personal computers (whether or not connected to a network),laptop computers,telephones

(including,but not limited to,cell phones and smart phones),zipTM drives, flash memory media,

including, but not limited to,thumb drives, memory sticks, and flash memory cards, external

drives,removable drives,diskettes, optical media,including, but not limited to,CDs,DVDs,and

magneto-optical discs,personal digital assistants ("PDAs," e.g., PalmTm, BlackberryTm,and

iPhoneTM devices, and the like), digital photographs,digital movies,videotapes, audio tapes, and

similar media.This includes,by way of example and not limitation,CAD,CAM,and similar

drawings,digital photographs and movies,electronic mail (also referred to herein as "e-mail")

(and attachments thereto), short message service("SMS")messages,multimedia messaging

service("MMS")messages (and attachments thereto), metadata,object code,presentations,

software,source code,spreadsheets, voice mail, word processor files, Internet webpages,and

other electronically stored data compilations. All versions and drafts are to be produced as

separate items.

       10.     The terms "COMMUNICATION" or "COMMUNICATIONS" refer to any oral,

written or electronically recorded utterance,notation,or statement of any nature whatsoever,by

and to whomsoever made,including, without limitation, electronic mail,instant messages,

correspondence,conversations,telephone calls, dialogues,discussions,interviews,consultations,




                                                3
    Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 8 of 12




agreements and any other understandings between or among two or more persons or any

document that recorded or reflected any such communication.

       11.     The connectives "and" and "or" shall be construed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that

might otherwise be construed to be outside of its scope.

       12.     The use of the singular form of any word includes the plural and vice versa.

       13.     Any pronoun shall be construed to refer to the masculine,feminine,or neutral

gender as in each case is most appropriate.

                                  DOCUMENT REQUESTS

TOPIC NO.1:

       Reference materials,sales guides or sales materials provided to YOUR stores or store

personnel concerning any of the ACCUSED PRODUCTS,including tech sheets,modules,

technical information, and all other Nike reference materials such as were available on

sku.nike.net or Nike's Sports Knowledge Underground portal, as well as any training materials

for personnel regarding how to discuss the ACCUSED PRODUCTS with customers.

TOPIC NO.2:

       Hangtag (including any tagging,sticker or marking placed on hangtags),label,package,

advertisement,online listing, invoice,point of purchase display, order confirmation,and

promotional material for the ACCUSED PRODUCT,including from online purchases.

TOPIC NO.3:

       Advertisement and promotional material (e.g., print, radio,television, brochures,

catalogs,flyers,press releases, website pages,website banners,social media,in-store displays,

point-of-sale promotional items) displaying any ACCUSED TERM or ACCUSED PRODUCTS.




                                                4
   Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 9 of 12




TOPIC NO.4:

      COMMUNICATIONS with YOU and NIKE that discussed ceasing, altering or

modifying usage of the term -Cool Compression."

TOPIC NO.5:

       Materials that YOU referenced when YOU ordered any of the ACCUSED PRODUCTS,

for example,NIKE product catalogs.

TOPIC NO.6:

      The sales reflected in the document attached as Exhibit 1 and produced by YOU.




                                            5
Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 10 of 12




                        EXHIBIT 1
        Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 11 of 12


     Nike Product numbers


       Product Number       Description                        Year
           642350           JORDAN STAY COOL COMP FW SHORT
           642351           JORDAN STAY COOL 6" SHORT
           642352           JORDAN STAY COOL COMP FW TANK
           642354           JORDAN STAY COOL COMP TANK
           679444           AOP COMP SHORT YOUTH
           683134           JORDAN STAY COOL COMP VII TANK
           687837           Al STAY COOL COMP 3/4 TIGHT
           687839           AJ STAY COOL COMP GRAPHIC TANK
           687840           AJ STAY COOL COMP GRAPHIC TIGHT
           688614           COOL COMP WETLND CAMO TIGHT        HO 15
           703084           M NP SHORT                        2015/16
           703086           M NP SHORT LONG                   2015/16
           703088           M NP COMP LS CREW
           703092           M NP COMP SL
           703094           M NP COMP SS
           703096           M NP TANK COMP
           703098           M NP TIGHT                        2015/16
           715907           AJ STAY COOL COMP BC TIGHT
           719903           CORE 1/2 SLEEVE COMP TOP
           724354           COOL 1/2 SLEEVE COMP TOP
           724782           FLT STAY CL COMP SS TOP 2.0
           724785           ULT FLT STAY CL COMP TANK 2.0
           726460           HBR COMP LS YTH
           726461           B NP COMP SHORT HBR
           726462           B NP TOP COMP HBR SS
           726464           B NP TIGHT COMP HBR
           726465           B NP TIGHT COMP HBR 3QT
           728044           NIKE PRO COOL COMP SL
           728047           NIKE PRO COOL COMP LS
           728048           NIKE PRO COOL COMP SS
           728049           NIKE PRO COOL 6" SHORT
           728343           COOL COMP TANK PROJECT X
           728357           COOL COMP 3/4 TGT PROJECT X




CONFIDENTIAL ATTORNEYS'EYES                                               Academy_0020
ON LY-- SUBJECT TO PROTECTIVE
ORDER.
                              Case 4:20-mc-00861 Document 1-3 Filed on 03/20/20 in TXSD Page 12 of 12

Item              Iten0,011                       1411 MR             SisTTLI)                 Description        Total Sales $'s per style   Total Sates Units per style
688614            688614.010                                60,817                2,082    Coll Comp Camo Tight          $164,970                       5745
688614            688614.100                                 72,209               2,408
688614            688614-407                                 31,943               1,255
703084            703084-010                                395,203              16,137        M NP Short               51,893,613                      78830
703084          - 703084-011                                172,150               7,046
703084            703084-013                                 39,727               1,688
703084            703084.014                                189,992               7,757
703084            703084-091                                314,381              12,835
703084            703084-100                                202,720              8,243
703084            703084-201                                     22                  1
703084            703084-325                                 34,475               1,818
703084            703084-340                                 20,045                9561
703084            703084-343                                 30,388               1,529
703084           '703084-407                                 20,684                959
703084            703084-435                                 32,410               1,528
703084            703084-451                                203,125              8,263
703084            703084-480                                94,006                3,772,
703084            703084-657                                     0                   0
703084            703084.687                                126,517               5,527
703034            703084-868                                 17,766                771
703086            703086.010                                376,497              14,245      M NP Short Long             5890,681                      34566
703086            703086-011                                 40,642               1,887
703086            7030864014                                    -30                  -1
703086            703086-091                                262,604              9,983
703086            703086-100                                138,099              5,413
703086            703086-313                                 31,831               1,280
703086            703086-418                                 40,814               1,749
703066            703086-480                                   223                  10
703098            703098-010                                751,474              24,847        M NP Tight               51,981,500                     66095
703098            703098-011                                113,709              3,898
703098            703098-014                                186,409              6,018
703098            703098-091                                224,163               7,366
703098            703098-100                                592,204              19,269
703098            703098-325                                 36,979               1,967
703098            703098-451                                 76,526               2,729
703098            703098-8k:60                                  35                   1




CONFIDENTIAL ATTORNEYS'EYES ONLY--                                                                                                             Academy_0021
SUBJECT TO PROTECTIVE ORDER_
    Case 4:20-mc-00861 Document 1-4 Filed on 03/20/20 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

In re:                                         §
                                               §
SUBPOENA ON ACADEMY, LTD.,                     §
a Non-Party in a Pending Civil Action          §
Before the United States District Court        §
for the Eastern District of Pennsylvania,      §    MISC. NO. _____________________
Styled Lontex Corporation v. Nike, Inc.,       §
Case No. 2:18-cv-05623-MMB                     §
                                               §


              ORDER GRANTING ACADEMY, LTD.’S MOTION TO QUASH


         On this day, the Court considered Academy, Ltd. (“Academy”)’s Motion to Quash Lontex

Corporation (“Lontex”)’s Subpoena to Testify at Oral Deposition (the “Motion”).        Having

considered the Motion, and any responses thereto, the Court finds that the Motion should be and

is hereby GRANTED.        It is therefore ORDERED that the Lontex’s Subpoena is hereby

QUASHED.


Dated: ______________________, 2020.


                                                   ___________________________________
                                                   PRESIDING JUDGE
